Citation Nr: 1009808	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-06 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran had active duty from February 1969 to July 1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

This case was previously before the Board in July 2007, when 
it was remanded for further development.  The requested 
development has been completed, and the case has been 
returned for further review.

The Veteran appeared at a hearing before the undersigned 
Veterans Law Judge in Washington, D.C., in June 2007.  A copy 
of the transcript of that hearing is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  Expert medical opinion indicates that it is as likely as 
not that the Veteran's degenerative joint disease was due to 
his back injury in service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, a 
back condition was incurred due to active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

In view of the favorable outcome herein, all appropriate 
notice and development has been undertaken.

II.  Analysis

The Veteran contends that he injured and received treatment 
on his back while in service and that the injury causes him 
difficulties currently.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  Service connection may be 
granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  See Grover v. West, 12 Vet. App. 
109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
2 Vet. App. at 494- 95 (lay person may provide eyewitness 
account of medical symptoms).

A careful review of the service treatment record shows no 
complaints or findings of a back disorder during his period 
of active service.  

According to his oral testimony and a July 2004 written 
statement, in September or October 1969, while with the 2nd 
Battalion 4th Marines, the Veteran was knocked off the back 
of a truck, cutting his ear and injuring his back.  He 
received several ear stitches and was transferred to Hotel 
Co. 2nd Battalion, 26th Marines where the stitches were 
removed.  In a second incident, he was pushed or fell from a 
helicopter during combat and re-injured his back.  He 
complained of pain and was told to "suck it up".  Then, the 
Veteran was transferred to Kilo Co. 3rd. Battalion, 7th 
Marines and, in May 1970, was knocked into a foxhole and 
sustained shrapnel wounds to his left arm and hip for which 
he was hospitalized.  He said he complained of back pain but 
told he had "grunt syndrome".  The Veteran further indicated 
that he was hospitalized for nearly one month for treatment 
of malaria, apparently in Cam Ranh Bay in May 1970, and 
complained of back pain, that was diagnosed as a strain for 
which muscle relaxers were prescribed.

In support of his claim, the Veteran submitted a July 2004 
signed statement from B.V., his squad leader in Kilo Company.  
B.V. said that when they first met, the Veteran complained of 
back pain in service and other squad members had to help 
carry the Veteran's extra gear.  B.V. stated that he 
witnessed the Veteran thrown in the air and into a fox hole 
and then complain of back and wound pain (apparently a 
reference to the May 1970 incident), after which the Veteran 
was medivaced out and then returned to the squad.  
Subsequently, B.V. said that the Veteran was hospitalized in 
Cam Ranh Bay where they were both treated for malaria and the 
Veteran stayed longer because of his back pain.  See e.g., 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) 
(holding that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional).  See also Buchanan v. Nicholson, 451 
F.3d. 1331, 1335 (Fed. Cir. 2006) (to the effect that "lay 
evidence is one type of evidence that must be considered" and 
that "competent lay evidence can be sufficient in and of 
itself.")

When examined for separation in July 1970, a musculoskeletal 
disorder was not noted.  Aside from the Veteran's entrance 
and separation examination reports, there are no service 
medical records on file regarding the Veteran's treatment for 
a cut ear, shell fragment wounds, or malaria.

A May 1986 VA examination report includes an x-ray report of 
the Veteran's lumbar spine that showed very mild scoliosis 
with intact pedicles and well maintained intervertebral 
spaces and vertebral bodies.  There was limitation of motion 
on straight leg raising.

In July 1986, the RO granted service connection for residuals 
of a shell fragment wound of the left arm based, in large 
measure, on findings of the May 1986 VA examination (that 
showed x-ray evidence of a metallic foreign body in the left 
forearm) and the record of the Veteran's receipt of the 
Purple Heart.

A January 2004 private medical record indicates that the 
Veteran gave a 20 year history of back pain.  Private medical 
records show that the Veteran has received treatment for a 
back condition since at least 2001.  

In May 2004, the Social Security Administration (SSA) granted 
the Veteran's claim for disability benefits, effective from 
July 2003.  The Veteran was found totally disabled and unable 
to work due to herniated nucleus pulposus (HNP) and lumbar 
myofascial syndrome.

During his 2007 Board hearing, the Veteran reported working 
as police officer for eight years after service, and then as 
a pipe fitter for approximately until approximately 2003.  He 
indicated that there were no pertinent records from the time 
he was a police officer.  He said his current back symptoms 
are the same as he experienced in service and denied any post 
service history of back injury.

The record includes a lay statement from the Veteran's 
daughter, L.K., who stated that in her life she could not 
remember a time that her father had did not have back 
trouble.  She stated that he used pain killers to get through 
work as a police officer and that by the time she was 10 
years old the Veteran was in constant pain and that he often 
missed work due to the severity of the pain.

Additionally, the record includes lay statements from C. L. 
S, a friend for over 40 years, C. E. S. and T. R. M. former 
police coworkers of the Veteran, and D. L. S. a friend of the 
Veteran's since high school, who noted that they had observed 
the Veteran suffering from back pain upon his return from 
service, during the time that he was a police officer, and 
chronically since then.  C. L. S. stated that he observed 
that the Veteran's condition had progressively worsened since 
returning from service.  

In the July 2007 Board Remand, the Board request a VA 
examination to determine the etiology of any existing back 
condition.  This examination was completed in October 2009.

In the October 2009 VA examination, the Veteran stated that 
he has had complaints of low back pain that sometimes 
radiates into his legs.  He further stated that it is 
continuous and that he has a flare-up lasting two to three 
hours at least once a week.  The Veteran noted that his pain 
was at a 10 intensity most of the time, increases to 12 with 
repetition of motion, and has become progressive over the 
years.  

After reviewing the records and examining the Veteran the 
examiner diagnosed the Veteran with degenerative joint 
disease and a lumbar spine with chronic pain and limitation 
of motion.  The examiner also provided the opinion that the 
Veteran had degenerative joint disease that was as likely as 
not due to the claimed in-service injuries.  

After reviewing the records, the Board concludes that a 
reasonable doubt has been raised.  Recent U. S. Court of 
Claims for Veterans Appeals (Court) decisions have indicated 
that lay testimony is competent as to events that could be 
observed.  In this case, certainly the Veteran is competent 
to offer a history as to the onset of the injury.  He 
received a Purple Heart, although, his file does not contain 
any documentation of the injury in service and service 
connection was granted based on the presence of shrapnel in 
his arm.  The record also contains an eyewitness statement 
from the Veteran's squadron leader to attest to the incident 
that caused the service connected shrapnel injury, as well as 
the claimed back injury.  The Veteran also has various lay 
witnesses attesting to the continuity of the back condition, 
since returning from service.  

There is an opinion that if the history is to be believed 
that current back condition is caused by that injury.  After 
reviewing the record, the Board has no reason to contest the 
Veteran's or any of the lay witness' credibility.  As such, 
the Board concludes that the evidence raises a reasonable 
doubt, and accepting the Veteran's version of events, which 
he is competent to testify to, the claim may be granted.


ORDER

Service connection for a back condition is granted.  


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


